Order, Supreme Court, New York County (Ruth L. Sussman, J.), entered on or about March 9, 2005, which adjudicated defendant a level three sex offender under the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant’s claim that he does not qualify as a sex offender is similar to the claim made by the defendant in People v Cintron (46 AD3d 353 [2007], lv denied 10 NY3d 804 [2008]). For the reasons stated in Cintron, we find this claim to be both unpreserved and without merit (see also People v Windham, 37 AD3d 571 [2007], affd 10 NY3d 801 [2008]). To the extent that defendant is asserting that it is unconstitutional to determine his qualification as a sex offender on the basis of an administrative computation of his aggregate sentence made in accordance *532with Penal Law § 70.30, we likewise find that claim to be unpreserved and meritless.
Defendant did not establish any special circumstances warranting a downward departure from his risk level (see People v Guarnan, 8 AD3d 545 [2004]). Concur—Gonzalez, J.P., Catterson, McGuire and Moskowitz, JJ.